Citation Nr: 1638197	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to degenerative disc disease of the cervical spine and/or exposure to hazardous materials/environmental conditions.

2.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to September 1983, November 1990 to June 1991, and March 2003 to March 2005.  The Veteran had service in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Board remanded these claims to afford the Veteran an opportunity to testify at a hearing before the Board.  The requested hearing was conducted in October 2013; however, audio technical difficulties prevented production of a written transcript of the hearing.  The Veteran was informed of this and offered the opportunity to testify at a new hearing.  The appeal was remanded in May 2014 to schedule the hearing.  The hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes this appeal originally included entitlement to service connection for hemorrhoids; however, this issue was granted in a September 2015 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In October 2014, the Board remanded these claims for additional development.  Unfortunately, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea, fibromyalgia, chronic fatigue syndrome, and entitlement to a TDIU.

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

All Claims

First, the claims file indicates that the Veteran is receiving Social Security disability benefits.  See May 2016 letter from Social Security Administration (SSA).  Unfortunately, no records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant SSA records.  38 U.S.C.A. § 5103A (c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  On remand, all available Social Security disability records should be obtained.


Sleep Apnea

The Veteran asserts his sleep apnea began during service.  Alternatively, he asserts his sleep apnea is secondary to his service-connected cervical spine disability.

As noted in the October 2014 Remand, the Veteran submitted an article that indicates degenerative changes or arthritis in the cervical spine or complications of cervical spine surgery can cause sleep apnea.  The RO was instructed in the October 2014 Remand to obtain a medical opinion regarding the nature and etiology of the Veteran's sleep apnea.  The examiner was asked to consider and discuss the article (Central Sleep Apnea) submitted by the Veteran in September 2013, which indicates sleep apnea can be caused by cervical spine problems, Dr. R.L.'s September 2013 letter, and the August 2008 lay statement from K.H., in which he described observing the Veteran "snore and gulp for air" during service.  

The Veteran was afforded a VA examination in March 2015, at which time the examiner opined that the Veteran's sleep apnea was less likely than not due to his exposure to environmental hazards during service.  The examiner stated that in review of the currently available literature, there is no evidence that indicates environmental exposures cause sleep apnea.  The examiner continued, stating that the literature is clear that upper airway obstruction causes sleep apnea.  

The examiner then offered an opinion that it was less likely than not that the Veteran's sleep apnea was proximately due to or aggravated by his cervical spine disability.  It was noted that the examiner reviewed the article submitted by the Veteran, Dr. R.L.'s statement, and the August 2008 statement.  However, the examiner then indicated, "there is no evidence in review of the currently available literature that indicates cervical spine disability causes sleep apnea.  The literature is clear that upper airway obstruction causes sleep apnea."  

The Board notes that the article submitted by the Veteran is a medical article from a medical encyclopedia, and it states that arthritis and degenerative changes of the cervical spine or the base of the skull are conditions that can cause or lead to sleep apnea.  Importantly, the Veteran is currently service connected for degenerative disk disease of the cervical spine.  

Also, while the examiner opined that the Veteran's sleep apnea was not due to his exposure to environmental hazards during service, no opinion was provided on whether the Veteran's sleep apnea had an onset during service.  Thus, the Board finds the March 2015 VA examiner's opinion is not fully responsive to all of the Board's inquiries.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits. 

Once obtained, all documents must be permanently associated with the claims file. 

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Obtain an addendum opinion to the March 2015 VA examination for the Veteran's sleep apnea.  

(a) In regard to the opinion on whether the Veteran's sleep apnea is caused by or aggravated (beyond a natural progression) by his service-connected cervical spine disability, and the VA examiner's finding ("there is no evidence in review of the currently available literature that indicates cervical spine disability causes sleep apnea.  The literature is clear that upper airway obstruction causes sleep apnea."), please specifically address the finding in the medical article (Central Sleep Apnea) from a medical encyclopedia submitted by the Veteran in September 2013 that indicates that arthritis and degenerative changes of the cervical spine or the base of the skull are conditions that can cause or lead to sleep apnea.

(b) In light of the August 2008 lay statement from K.H., in which he described observing the Veteran "snore and gulp for air" during service, please specifically opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea had its onset during service.

All opinions must be supported by a clear rationale.

3.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


